DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “positioning system” in claim 25 with specification support in published paragraphs [0044, 0045].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 27, 33, 36, 37, and 40 are objected to because of the following informalities:
In claims 27, 33, 36, and 40, it appears Applicant is attempting to set forth a Markush group and this should be in the format: “the group consisting of….a, b, and c”.
In claim 37, line 2, it appears “traces” should be “trace”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-31 and 33-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In claims 21 and 34, there is no support that the trace is a “straight pattern” (while the pattern has straight portions, this appears to be part of the spiral pattern that is claimed). 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23, 29, 34, and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 23, line 1, “said plurality of turns” lacks antecedence.
In claim 29, line 3, “said sensor” lacks antecedence.

In claim 37, it is unclear how “each layer” can include one trace (note that above claim objection to “traces”).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 21-31 and 33-40 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Wasson et al (US Pub 2012/0029343 –cited by applicant).
Re claims 21, 34: Wasson discloses an elongate medical device having a body with proximal and distal end portions (Figure 15; see body 404), comprising:
an electrically insulative, flexible substrate in a three-dimensional form and having a non-flat, curved surface [0051, 0054, 0074; see the substrate 102 wherein it is rolled to form a non-flat, curved 3D surface];
an electrically-conductive trace disposed on said substrate in a pattern, said trace comprising start and end leads, said pattern of said trace comprising at least one of a straight pattern and a spiral pattern, said trace being configured to be electrically connected to an electrical conductor configured to extend through said elongate medical device to said proximal end portion thereof [0074, 0076, 0081, Figure 11; see traces 
Further, the above-cited sections along with Figure 10 correspond to a method of fabricating the medical device with steps of providing the substrate and producing the conductive trace on the substrate.
Re claims 22, 38, 39: The substrate is cylindrical and said trace is configured to form a plurality of turns between said start and end leads configured to detect a characteristic of an electromagnetic field and produce a signal indicative of said characteristic to define a sensor, said start lead being at a proximal end of said sensor, said end lead returning from a distal end of said sensor to said proximal end of said sensor and being electrically insulated with respect to said trace such that both of said leads appear at said proximal end of said sensor [0032, 0082, 0084, Figure 11; see the voltage /current induced in the coils due to an electromagnetic field which corresponds to the generated signal, and see start and ends leads 301, 302 (or 307-1, 307-2) that form a plurality of turns with the ends appearing at the proximal end (i.e. the right side of Figure 11)].
Re claim 23: The plurality of turns define a plurality of trace sections and wherein a spacing between the trace sections is less than a width of one of said plurality of trace sections of said trace taken into a longitudinal direction and constant across the trace (Figure 11, see trace sections formed by components 301, 302 (or 307-1, 307-2) wherein the spacing or distance between adjacent sections is less than the width of one of the section in the longitudinal direction).
 second electrical conductors comprise a cable, said first and second electrical conductors being coupled to said start and end leads [0081, 0082; see conductors 106A, 106B that form a twisted pair creating a cable coupled to the trace leads].
Re claim 25: The cable is configured for electrical connection to a positioning system [0044, 0045; see module 108 that is an electronic device of hardware/software].
Re claims 26, 35: The substrate comprises a flexible printed circuit board (PCB) [0005, 0009; see the conductors that are ‘deposited’, indicating that the substrate is printed].
Re claims 27, 36: The substrate comprises a flexible plastic material selected from the group comprising polyimide, polyetheretherketone (PEEK), polyester, polyethylene terephthalate and a combination thereof [0037; see the polyimide material].
Re claim 28: At least a portion of said electrically-conductive trace is disposed on said substrate in a serpentine pattern including advancing and returning sections with intervening bend sections (Figure 11, see the vertical trace portions that correspond to advancing/returning sections and the horizontal portions corresponding to bend sections].
Re claims 29, 30: The serpentine pattern is configured such that said advancing and returning sections are parallel and angled with respect to a longitudinal axis of said sensor (Figure 1, see the vertical portions which are angled with respect to the longitudinal axis).

Re claims 33, 40: The trace comprises an electrically-conductive material selected from the group comprising copper, platinum, gold, or a combination thereof [0038; see the copper, platinum, and gold material].

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 32 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wasson et al (US Pub 2012/0029343 –cited by applicant), as applied to claim 31, in view of Sobe (US Pub 2005/0283067 –cited by applicant).
Re claim 32: Wasson discloses all features except that at least one of said layers comprises ferromagnetic material configured to increase sensing sensitivity. However, Sobe teaches that a layer includes ferromagnetic material to increase sensitivity [0008; see the ferromagnetic core to increase sensitivity]. It would have been obvious to the skilled artisan to modify Wasson, to include the ferromagnetic material as taught by Sobe, in order to increase the sensitivity of the detected signal.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21 and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13, and 17 of U.S. Patent No. 10,258,255. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘255 features a medical device and method of fabricating a medical device including an insulative, flexible substrate and conductive traces disposed on the substrate with start and end leads and connected to an electrical conductor, wherein the traces are in a straight or spiral pattern. The instant claims differ in that the medical .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648.  The examiner can normally be reached on Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/MICHAEL T ROZANSKI/Primary Examiner, Art Unit 3793